Case 0:20-cv-61517-UU Document 7 Entered on FLSD Docket 10/26/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 Case No.: 0:20-cv-61517-UU/REID

 RUPERT ALEXANDERR DUNN,

        Movant,

 v.

 UNITED STATES ATTORNEY GENERAL, et al.,

        Respondents.

 _____________________________________/

      ORDER ADOPTING MAGISTRATE’S REPORT AND RECOMMENDATION

        This Cause is before the Court upon Petitioner’s pro se Emergency Motion for Stay of

 Removal (D.E. 1) (the “Motion”).

        THE COURT has considered the Motion and is otherwise fully advised in the premises.

        This matter was referred to Magistrate Judge Lisette M. Reid, who, on October 1, 2020,

 issued a Report (the “Report”) (D.E. 6) recommending that the Motion be dismissed because

 “district courts lack habeas jurisdiction to entertain challenges to final orders of removal.” D.E. 6

 at 1 (quoting Themeus v. U.S. Dep’t of Justice, 643 F. App’x 830, 832 (11th Cir. 2016) (citing 8

 U.S.C. § 1252(a)(5)) (citations omitted)). Further, a petition for review of an order of removal and

 a request for stay of removal must be filed “with the court of appeals for the judicial circuit in

 which the immigration judge completed the proceedings.” Id. (quoting 8 U.S.C. § 1252(b)(2)).

        Petitioner, who was given fourteen days to file objections to the Report, did not file

 objections. See LoConte v. Dugger, 847 F.2d 145 (11th Cir. 1988), cert. denied, 488 U.S. 958

 (1988) (holding that failure to file timely objections bars the parties from attacking factual findings

 on appeal).


                                                   1
Case 0:20-cv-61517-UU Document 7 Entered on FLSD Docket 10/26/2020 Page 2 of 2




         Upon de novo review, the Court agrees with Magistrate Judge Reid’s recommendations

 and concurs in all her findings. Accordingly, it is hereby

         ORDERED AND ADJUDGED that the Report, D.E. 6, is RATIFIED, ADOPTED, and

 AFFIRMED. It is further

         ORDERED AND ADJUDGED that the Motion, D.E. 1, is DISMISSED. It is further

         ORDERED AND ADJUDGED that this case is CLOSED.

         DONE AND ORDERED in Chambers in Miami, Florida this 26th__ day of October,

 2020.




                                                      _____________________________
                                                      URSULA UNGARO
                                                      UNITED STATES DISTRICT JUDGE
 Copies provided:
 Rupert Alexanderr Dunn, pro se




                                                  2
